SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of said District Court be and it hereby is AFFIRMED.
Gregory Langadinos, appearing pro se, appeals from the judgment of the District Court of the Eastern District of New York (Platt, J.), dated May 31, 2002, dismissing his complaint pursuant to FRCP Rule 12(b)(6) and enjoining him from filing further pleadings, motions, or appeals against the defendants without first obtaining the written permission of a judge or clerk of that court.
Mr. Langadinos was a student at the Jacob D. Fuchsberg Law Center at Touro College. He brought this suit in response to certain actions taken by the law school regarding his academic performance. He asserts claims under, inter aha, the Americans with Disabilities Act, 42 U.S.C. § 12101, et seq., and Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq.
Upon our review of the record, and after hearing oral argument, we affirm the district court’s judgment in full. We especially admonish Mr. Langadinos to heed the terms of the district court’s injunction. Failure to do so may result in more severe sanctions, including monetary sanctions.
Accordingly, for the reasons set forth above, the judgment of the District Court is hereby AFFIRMED.